ORDER
Dana Alfreds appeals the dismissal, for failure to state a claim, of her complaint against the Social Security Administration and its employees. See Fed.R.Civ.P. 12(b)(6). She asks for a writ of mandamus to compel the agency to investigate members of her family, an acquaintance of her husband, and her former orthodontist for causing her to become disabled. Mandamus relief, however, is unavailable to compel an agency investigation unless the investigation is one of the agency’s nondis-cretionary duties, Deloria v. Veterans Admin., 927 F.2d 1009, 1013-14 (7th Cir.1991); Jafree v. Barber, 689 F.2d 640, 643 (7th Cir.1982), and Alfreds has identified no investigative duty of the SSA. Nor can the litany of additional injuries she alleges be attributed to the SSA or any of its employees. The district court correctly concluded that Alfreds has not stated a claim for relief.
AFFIRMED.